Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jung S. Shim on October 16, 2021.

The application has been amended as follows: 

Amend claim 11 to replace the phrase “claim 2” in the first line of the claim with “claim 1”.

Amend claim 15 to replace the phrase “claim 2” in the first line of the claim with “claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims and arguments, filed September 14, 2021, caused the withdrawal of the rejection of claims 1, 7, and 8 under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0042469) as set forth in the Office action mailed June 23, 2021.
Applicant’s amendment of the claims and arguments, filed September 14, 2021, caused the withdrawal of the rejection of claims 3-6 under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0042469) in view of Jinde et al. (US 2010/0301312) or Pflumm et al. (US 2013/0207046) as set forth in the Office action mailed June 23, 2021.
Applicant’s amendment of the claims and arguments, filed September 14, 2021, caused the withdrawal of the rejection of claims 9-12 under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0042469) in view of Parham  et al. (WO 2015/169412) as set forth in the Office action mailed June 23, 2021.
Applicant’s amendment of the claims and arguments, filed September 14, 2021, caused the withdrawal of the rejection of claims 13-15 under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0042469) in view of Ma et al. (US 2013/0126831), Yamamoto et al. (US 2015/0243905), and Kottas et al. (US 2013/0026452) as set forth in the Office action mailed June 23, 2021.
The prior art fails to teach or make obvious the applicant’s claimed invention, where each of the two light emitting layer and the hole transporting layer comprises a compound that meets applicant’s formula 2, the closet prior art Seo et al. (US 2014/0042469) (hereafter “Seo”) teaches an electroluminescent device comprising an anode an hole transporting layer, a first light emitting layer, a second light emitting layer, an electron transpiring layer, and a cathode (paragraphs [0288]-[0295], table 5). Seo teaches that the first and second light emitting layer comprise two host materials and both the first host material and the second host material is the same is each layer (paragraph [0295]), table 5). Seo teaches first host material is the same as the hole transporting material (paragraph [0295], table 5). 
Seo teaches that when the light emitting layer closest to the hole transporting layer should be more hole transporting that the other two light emitting layers (paragraphs [0120]). Seo teaches that the layer closest to the light emitting layer can comprise two host materials that are both hole transporting (paragraphs [0018], [0021], and [0022]).
Seo as argued by the applicant in the arguments filed September 14, 2021 does not make obvious a device where the two light emitting layer and the hole transporting layer all comprise a compound that meets applicant’s formula 2. Furthermore, the prior art fails to teach or make obvious modifying the device of Seo to arrive at the applicant’s claimed invention; therefore, claims 1, 3-6, and 8-15 (renumbered 1-13) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759